FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           25-AUG-2020
                                           01:38 PM




              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


         MAKILA LAND CO., LLC, Plaintiff-Appellant, vs.
   HEIRS OR ASSIGNS OF APAA (k), et al., Defendants-Appellees


                         CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 02-1-0107(2))


                         AUGUST 25, 2020


         FUJISE, PRESIDING JUDGE, LEONARD AND CHAN, JJ.


                       ORDER OF CORRECTION
                        (By: Leonard, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on April 6, 2020, is hereby corrected as follows:

          At page 2, line 2 from bottom replace "Samual" with

"Samuel" so that the sentence now reads as follows:

               precinct[.]" Mary Kawena Pukui & Samuel H.
               Elbert, Hawaiian Dictionary 28
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          At page 24, line 6 from top replace "Keawa" with

"Keawe" so that the sentence now reads as follows:

               Keawe Haia, Jr., passed away without any
               living

          At page 28, line 7 from top replace "the" with "that"

so that the sentence now reads as follows:

               Specifically, Makila Land asserted that Kapu
               did not present

          At page 28, line 9 from top replace "Keawa" with

"Keawe" so that the sentence now reads as follows:

               Keawe Haia, Jr., or Haia Kekai exercised
               ownership in any way,

          At page 43, line 11 from top insert the word "to" after

the word "relating" so that the sentence now reads as follows:

               evidence to establish the relevance of
               probate documents relating to

          The clerk of the court is directed to incorporate the

foregoing change in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai#i, August 25, 2020.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                 2